Citation Nr: 1625895	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  11-09 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for a back disability, including L4-5 herniated discs.

2. Entitlement to service connection for a neck disability.

3. Entitlement to service connection for a stomach disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran served on active duty from December 1990 to June 1991. He additionally served on active duty for training (ACDUTRA) from July 1983 to October 1983.  The record also shows that he served from October 2001 to November 2001 as a member of the Army National Guard Active Reserve under Title 32 U.S.C., State controlled.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In June 2013, the Veteran testified at a hearing before the undersigned Veteran's Law Judge (VLJ) at the RO. A transcript of the hearing has been associated with the electronic claims file. In June 2013, the Veteran submitted new evidence directly to the Board, along with a waiver of initial Agency of Original Jurisdiction (AOJ) review of this evidence.

In July 2014, the Board remanded the matter for additional development. The Board is satisfied there was substantial compliance with its remand orders. See Stegall v. West, 11 Vet. App. 268 (1998); Dymant v. West, 13 Vet. App. 141 (1999). 

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for a stomach disability is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. A preponderance of the evidence is against finding that the Veteran's currently diagnosed low back disability first manifested during active duty, that arthritis manifested during the first post-service year or that the claimed disability is otherwise related to military service.

2. A preponderance of the evidence is against finding that the Veteran's currently diagnosed neck disability first manifested during active duty, that arthritis manifested during the first post-service year or that the claimed disability is otherwise related to military service.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for a low back disability are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2. The criteria for entitlement to service connection for a neck disability are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met. There is no issue as to providing an appropriate application form or completeness of the application. In July 2009, VA notified the Veteran of the information and evidence needed to substantiate his claims, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain. The Veteran was also provided notice as to how disability ratings and effective dates are assigned.

VA further fulfilled its duty to assist the Veteran in obtaining relevant evidence to substantiate his claim and by providing VA examinations in October 2014.  

Hence, VA has fulfilled its duty to notify and assist the Veteran, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

In addition, there has been substantial compliance with the Board's July 2014 remand as the AOJ obtained the relevant records and provided the Veteran with adequate VA examinations, in which the examiner reviewed his history, performed a physical examination of the Veteran, and provided opinions supported by rationale.

The appeal is now ready to be considered on the merits.

Laws and Regulations

Service connection will be granted if the Veteran has a disability resulting from personal injury or disease incurred in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

To establish service connection, the Veteran must show (1) a present disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For certain chronic disorders shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding that the disorder was incurred during service or within the presumptive period, subsequent manifestations of the same chronic disease at a later date, however remote, are service-connected. See 38 C.F.R. §§ 3.303(b) (2015). Arthritis is one of the listed diseases to which this presumption applies and has a one-year presumptive period. See 38 U.S.C.A. §§ 1101(3), 1112(a) (West 2014); 38 C.F.R. §§ 3.307(a), 3.309(a) (2015). For the listed chronic conditions, a showing of a continuity of symptoms is an alternative method of establishing service connection. See 38 C.F.R. § 3.303(b) (2015); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).

After assembling the evidence, the Board must evaluate the entire record. See 38 U.S.C.A. § 7104(a) (West 2014). The determination of whether the requirements of service connection have been met is based on an analysis of credibility and probative value of all the evidence of record. See Baldwin v. West, 13 Vet. App. 1, 8 (1999). When there is an approximate balance of evidence as to an issue material to the determination of the matter, the benefit of the doubt in resolving that issue shall be given to the claimant. See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).

The Veteran's current treatment records and October 2014 VA examination reports show diagnoses of degenerative disc disease of the lumbar spine and degenerative disc disease of the cervical spine.  Therefore, the Veteran satisfies the prong of having current disabilities.  

The Veteran's service treatment records are negative for any complaints, symptoms, or diagnosis of back or neck disorders.  In a July 1989 report of medical history, the Veteran reported to be in good health with the exception of a left ankle injury six months prior and stomach problems in 1985.  He denied recurrent back pain or arthritis.  

In January 1990, the Veteran reported tenderness in his neck area in the context of pseudofolliculitis barbae.  No orthopedic pain was noted.  A June 1991 health questionnaire for dental treatment also shows the Veteran reported taking Motrin but did not report any back or neck pain or arthritis.  On the June 1991 report of medical history, the Veteran denied recurrent back pain and arthritis.  A June 1991 clinical evaluation of the spine was normal.  

Post-service treatment records show that the Veteran injured his back moving heavy equipment while at work in May of 1993.  In a January 1998 "initial medical review - annual medical certificate", the Veteran reported "have L4 L5 disc in back - 1992" and "workman compensation 1992 and 1995."  In a December 1999 record, the physician noted that he had been treating the Veteran for his back since a lifting injury at work in 1993.  

An April 2000 treatment record showed the Veteran had disc herniation in the lumbar spine. In September 2000, the Veteran reported recurrent back pain or injury and noted that he "may need surgery in future - not interfering with duty." A September 2000 report of medical examination showed a normal clinical evaluation of the spine.  In October 2001, the Veteran reported a longstanding herniated disc in his back, 8 or 9 years prior.  He stated that he was able to perform his military duties without difficulty, but has difficulty with sit-ups.  

In January 2002, the Veteran reported having been involved in a motor vehicle accident, which resulted in back pain.  A January 2004 private treatment record assessing the Veteran's complaints of low back and buttock pain states that the Veteran first felt the onset of back pain in May of 1993 while working and lifting heavy equipment.  The record also states that the Veteran's neck pain began the prior February.  

The Veteran's workmen's compensation claim and chiropractic records repeatedly show that Veteran's injury and onset of his back disorder was in May 1993.

An October 2011 treatment record states that the Veteran presented with complaints of gradual onset of intermittent episodes of moderate left posterior neck pain.  The symptoms resulted from a fall, which occurred at home.  The episodes started about three years prior. A March 2013 VA treatment record notes neck pain since 2008.  

At the June 2013 Board Hearing, the Veteran testified that he experienced problems with his neck and back during his active service but self-medicated rather than seeking treatment.  Specifically, the Veteran has credibly stated that while serving as a military police officer, he wore heavy equipment and participated in physical conditioning that resulted in muscle spasms up and down his back and neck. The Veteran further stated that though he went to sick call and was given Motrin on one occasion, he more frequently self-medicated. The Veteran acknowledged that he filed a workman's compensation claim for a L4-5 disc problem in his spine that occurred in 1993, but stated that it was an aggravation of the in-service injury.  

The claims file additionally contains a letter from a fellow service member who served with the Veteran on active duty in which he states that he witnessed the Veteran had problems with his back and neck in service and that he treated with Motrin, and experienced stomach problems as a result.

In a November 2013 examination for worker's compensation claim, the examiner noted that the Veteran reported back spasms prior to the May 1993 injury.  

The Veteran underwent a VA examination in October 2014.  The examiner diagnosed degenerative disc disease of the lumbar spine and the cervical spine.  The examiner opined that it was less likely as not that the Veteran's herniated disc of the lumbar spine and degenerative disc disease of the lumbar spine had their onset in service.  As a rationale, the examiner stated that the Veteran's low back disorder is related to a workman's compensation claim and not service related, as the records show that he first complained of back pain after a work injury and did not complain of symptoms or seek treatment during service.  

The examiner also opined that the Veteran's cervical spine disorder less likely than not had its onset during or was caused by active service because the medical records do not indicate a reasonable injury or incident justifying the current degenerative disc disease.  The examiner also noted that there was no evidence in the records that the Veteran had a spine condition or injury of the back or neck or that his conditions were aggravated by periods of active duty for training or inactive training.  

The Board finds that the preponderance of the competent and credible evidence is against finding that service connection is warranted for the Veteran's neck and back disorders.  Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. See 38 C.F.R. § 3.159(a)(1) (2015). Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. See 38 C.F.R. § 3.159(a)(2) (2015). This may include describing symptoms or relating a contemporaneous medical diagnosis. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Bostain v. West, 11 Vet. App. 124, 127 (1998).

The evidence repeatedly shows that the Veteran sustained an occupational injury in May 1993, which led to his degenerative disc disease of the lumbar spine.  There is no objective evidence in his service treatment records of any complaints, symptoms, or treatment for back or neck disorders, but rather, the Veteran denied recurrent back pain and a clinical evaluation of his spine was normal upon discharge from active service.  

The Veteran has testified that he experienced muscle spasms of the neck and back during service.  As a layperson, the Veteran is competent to report his experienced symptoms. Additionally, depending upon the circumstances, the Veteran is competent to diagnose an obvious condition. A competent opinion as to the etiology of a complex condition such as degenerative disc disease, however, requires medical training. See Kahana, supra; Jandreau, supra. This is not a situation in which a directly observable, cause-and-effect relationship is being reported. Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). Accordingly, the statements of the Veteran offered in support of his claim are not competent evidence of a nexus between the Veteran's current back and neck disorders and his military service.  

The Board also notes that service connection is not warranted in this case on a presumptive basis for arthritis as a chronic disease. See 38 C.F.R. §§ 3.307, 3.309(a) (2015). There is no evidence of a manifestation of arthritis of the lumbar spine or cervical spine during service or during the one-year presumptive period after the Veteran's separation from active service. The record reflects that the Veteran sustained an injury to his back in 1993, two years after service, and that his neck pain began in 2008, 17 years after discharge from service.  

The Board has also considered whether any evidence of a continuity of symptomatology suffices to establish a nexus. See 38 C.F.R. § 3.303(b) (2015); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013). While the Veteran is competent to report his back and neck symptoms during and after service, his statements must be weighed against the fact that the Veteran's separation report of June 1991, noted "no recurrent back pain." In addition, the separation examination indicated that the spine was normal.  

The Board finds credible the Veteran's statement at the time of discharge that he did not have recurrent back pain at that time. To the extent that current statements conflict with the statement at the time of service separation, they are not entitled to a finding of credibility. Taking all the evidence into account, the Board finds that a preponderance of the evidence is against finding a continuity of symptomatology.

In light of the negative nexus opinion of the VA examiner and the preponderance of evidence showing that the onset of the Veteran's back and neck disorders was post-service and unrelated to service, service connection for a low back disability and a neck disorder are not warranted, and the benefits sought on appeal are denied.


ORDER

Service connection for a low back disorder is denied.

Service connection for a neck disorder is denied.  


REMAND

Remand is necessary to obtain clarification of the December 2014 VA opinion.  The examiner was instructed to opine whether any of the Veteran's identified stomach disabilities "clearly and unmistakably" pre-existed the Veteran's entry into service in December 1990.  The examiner responded by listing the Veteran's GI diagnoses; namely, GERD, hematochezia, chronic colitis, iron deficiency anemia, and Crohn's disease.  He then stated "it is difficult to state the positive link to the service in a clean unmistakable opinion, but due to the use of anti-inflammation medication, a claim of gastritis is most likely possible."  

The examiner then stated that Crohn's disease and H. Pylori gastritis are clearly not related to a specific medication taken by the Veteran.  The examiner concluded that "the diagnoses for stomach disability are not preexisting to the service." 

The Board finds this opinion to be unclear and nonresponsive.  The examiner alluded to a possible claim of gastritis due to the use of anti-inflammatory medication but did not list gastritis as a current disability.  He then stated that H. Pylori gastritis was not related to medication.  

The evidence shows that the Veteran reported gastritis in 1985, prior to entry into service.  An opinion is necessary to determine whether the Veteran's reported gastritis clearly and unmistakably constituted a pre-existing disorder, whether such a disorder was aggravated during service, and whether his current GI disorders are etiologically related to that gastritis.    

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the December 2014 VA examiner.  If that examiner is unavailable, a suitable replacement shall be provided.  The claims file, including a copy of this Remand, must be provided to the examiner for review and the examination report should indicate that the claims folder was reviewed.

The VA examiner(s) should provide an opinion as to the following:

(a) Whether the reported episode of gastritis in 1985 constituted a pre-existing disorder upon entry into service in 1990.  In that regard, please state whether it is clear and unmistakable (obvious, manifest, and undebatable) that gastritis pre-existed active service. Specifically, the examiner must comment on whether gastritis is a chronic disorder or the reported episode in 1985 was an individual occurrence.  The Veteran's medical history and post-service symptoms must be considered in forming an opinion. 

(b) If the gastritis constituted a pre-existing disorder, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that pre-existing gastritis WAS NOT aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress.

(c) If a response above is negative does the Veteran currently have gastritis that is at least as likely as not related to active service.  Also, are any of the other diagnosed GI disorders at least as likely as not etiologically related to service. 

A complete rationale must be provided for all opinions.  

2. After ensuring that the requested actions are completed, readjudicate the issue on appeal with consideration of any additional information obtained as a result of this Remand. If the benefits sought are not granted, provide the Veteran and his representative with a Supplemental Statement of the Case and allow an appropriate opportunity to respond thereto. The record should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


